DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, line 1, delete “characterized by” to –the arrest glove comprising--.
Claims 2-16, line 1, delete “characterized in that”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (9042077—hereinafter, Jones).
Regarding claim 1, Jones disclose a pulse electronic control arrest glove (fig.1), the arrest glove comprising a glove body (structure of glove 20, fig.1), a power supply module (power supply 62, col.5, lines 35-36), a first switch module (64), a pulse generation module (70), but does not disclose a second switch module.  But Jones further discloses “when that portion of the thumb sleeve 38 makes contact with assailant (shown in FIG. 4) and is pushed down by the operator (shown in FIG. 4) against the assailant, the operator's action will close the switch of the trigger mechanism 66 and the energized electronic circuit 60 to create its electrical discharge”, col.6, lines 30-35.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that when the circuit is closed to form a second switch to provide energizing electronic circuit 60 to create its electrical discharge.
Furthermore, a pulse output point (col.6, lines 30-35, stated that energizing electronic circuit 60 to create its electrical discharge), and a pulse control module (66, col.5, lines 57-59, col.3, lines 54-60) for controlling a mode of a pulse generated by the pulse generation module; wherein the power supply module, the first switch module, the pulse generation module, the second switch module, and the pulse output point are respectively connected to the glove body (fig.1); the power supply module is connected to the first switch module (fig.1); the first switch module is connected to the pulse generation module (fig.1 and col.3, lines 54-60); the pulse generation module is connected to the second switch module; the second switch module is connected to the 
Regarding claims 2-3, Jones discloses the pulse electronic control arrest glove according to claim 1, wherein the glove body comprises an outer protective layer (52), a waterproof layer (layer 56 is made of PVC material is configured to provide waterproof for the glove) and an inner protective layer (54) which are provided in sequence from outside to inside; wherein the outer protective layer is composed of a cortex and a wear-resistant cut-resistant flexible layer (col.5, lines 18-21); and the inner protective layer is composed of a flexible insulating material and a flexible cut-resistant material (col.5, lines 18-21).
Regarding claim 4, Jones discloses the pulse electronic control arrest glove according to claim 1, a palm surface of the glove body is provided with a friction anti-slip strip and a buffer layer (fig.1 shown the structure of the glove including elements 70 are configured to provide friction anti-slip for the glove).
Regarding claim 5, Jones the pulse electronic control arrest glove according to claim 1, a back surface of a hand of the glove body is provided with a protective block and a shockproof layer (fig.1 shown an palm and back surfaces are configured to provide as the claimed invention).
Regarding claims 9-10, Jones discloses the pulse generation module comprises: a pulse current generation module, and/or a pulse laser generation module, and/or a pulse infrared generation module, and/or a high power pulse electromagnetic wave generation module (72); further comprising: a pulse mode indicator light (72) for 
Regarding claim 11, Jones discloses the pulse control module comprises a plurality of pulse modes (70).
Regarding claim 12, Jones discloses the pulse electronic control arrest glove according to claim 11, when the pulse generation module is the pulse current generation module, the pulse mode of the pulse control module is set by one or more of a pulse frequency, a pulse current, and a pulse voltage (col.5, lines 51-67).
Regarding claim 15, Jones discloses the pulse electronic control arrest glove according to claim 11, when the pulse generation module is the high power pulse electromagnetic wave generation module, the pulse mode of the pulse control module is set by one or more of a pulse frequency, a pulse wavelength, and a pulse power (col.5, lines 51-67); the second switch module is a touch pressure switch; the touch pressure switch being provided at a position corresponding to a palm of the pulse electronic control arrest glove, the touch pressure switch automatically forming a path when a pressure applied to the touch pressure switch exceeds a predetermined pressure value (col.6, lines 30-35). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (9042077—hereinafter, Jones) in view of Novak (5289164).
Regarding claim 6, Jones does not disclose an elastic band.  However, Novak teaches a similar glove article apparatus (fig.1) having a body structure, an opening and straps .


Allowable Subject Matter
Claims 7-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732